Case 1:16-cv-06601-DLC Document 336 Filed 09/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NORMA KNOPF, individually and as a :
Distributee and the Executor Named in : 16cv6601 (DLC)
Michael Knopf’s Last Will, :
ORDER
Plaintiffs,
-y-

MICHAEL PHILLIPS, et al.,

Defendants.

DENISE COTE, District Judge:

On September 8, the Court notified the parties in the above
captioned case that this action had been placed on a trial-ready
calendar for Tuesday, October 5, 2021, and ordered the parties
to prepare to begin trial as of that date and each day of that
week. On September 21, 2021, the Court has been informed that
this case may not obtain a jury on October 5. Accordingly, the
parties are hereby

NOTIFIED that in the event a jury cannot be obtained on
October 5, the Court has asked the Jury Clerk to place this
action on a trial-ready calendar for each and every day between
October 5 to October 18. If a jury cannot be obtained within
those dates, the next window for a trial in this action shall be
January through March 2022. Accordingly, it is hereby

ORDERED that in the event that a trial must be held between

January to March 2022, the parties shall consult and inform the

 
Case 1:16-cv-06601-DLC Document 336 Filed 09/21/21 Page 2 of 2

Court of at least three dates within those months on which they
are available to select a jury for trial.

If IS FURTHER ORDERED that the final pretrial conference
scheduled for September 29, 2021 at 10:00 AM in Courtroom 18B,
500 Pearl Street, will go forward as scheduled.

50 ORDERED:

Dated: New York, New York
September 21, 2021

 

United Stlates District Judge

 
